          Case 1:19-cr-00789-PGG Document 376 Filed 05/04/21 Page 1 of 1


                  ZMO Law PLLC
                                                          May 4, 2021



Via ECF

Hon Paul G. Gardephe
Southern District of New York
Thurgood Marshall US Courthouse
40 Foley Square
New York, NY 10007
USA

       RE: U.S. v. Ana Rivera, 19 Cr. 789                       May 6, 2021
Dear Judge Gardephe:

  This office represents Ana Rivera in the above-captioned matter. I write to request a
temporary modification of Ms. Rivera’s conditions of release to permit her to travel to
Puerto Rico from June 1 through June 14th to attend a family celebration honoring the first
anniversary of her brother’s passing.

   The government does not object to this request. Pretrial Services does not object upon
the condition that Ms. Rivera provide them with a full itinerary before her departure. Ms.
Rivera agrees to this condition. Ms. Rivera remains compliant with all conditions of her
release and traveled to Puerto Rico last years for her brother’s funeral without incident.

  Thank you for your attention to this case.

                                                Very truly yours,

                                                Victoria Nicole Medley
                                                Victoria Nicole Medley


CC: All counsel (via ECF)
CC: Pretrial Services (via email)




        260 Madison Avenue, 17th Floor • New York, NY 10016
                 (212) 685-0999 • info@zmolaw.com
                         www.zmolaw.com
